FILED
                           NOT FOR PUBLICATION                               JUL 02 2013

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10069

              Plaintiff - Appellee,              D.C. No. 4:11-cr-02782-CKJ-
                                                 HCE-1
  v.

KALEENA LEAH MORALES,                            MEMORANDUM *

              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                       Argued and Submitted March 13, 2013
                             San Francisco, California

Before: McKEOWN, CALLAHAN and IKUTA, Circuit Judges.


       Kaleena Leah Morales appeals her convictions for one count of conspiracy

to transport aliens who unlawfully came to or entered the United States, see 8

U.S.C. §§ 1324(a)(1)(A)(v)(I), (a)(1)(A)(ii) & (a)(1)(B)(i), and three counts of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
transporting those aliens, see 8 U.S.C. §§ 1324(a)(1)(A)(ii) & (a)(1)(B)(i), in each

case for private financial gain. We have jurisdiction under 28 U.S.C. § 1291.1

      The district court did not err in denying Morales’s motion to suppress.

Officer Kroeger’s decision to stop Morales was based on his observations that her

truck was traveling below the average speed of traffic and that her windshield was

cracked. These observations were sufficient to form a reasonable basis to suspect

that Morales was violating Arizona Revised Statutes §§ 28-721(B) and 28-957.01.

See United States v. Lopez-Soto, 205 F.3d 1101, 1104 (9th Cir. 2000). Therefore,

the investigatory stop of her vehicle was constitutional and suppression was not

required.

      The district court did not clearly err in denying Morales a downward

adjustment for acceptance of responsibility under U.S.S.G. § 3E1.1. The court

correctly acknowledged that Morales was still eligible for the adjustment despite

having gone to trial, see United States v. Ramos-Medina, 706 F.3d 932, 941–42

(9th Cir. 2013), but nonetheless concluded that she had not met her burden of

demonstrating acceptance of responsibility based on her pre-trial statements and

conduct. This conclusion was supported by the record, which does not provide any



      1
        In an opinion filed concurrently with this memorandum disposition, we
address Morales’s evidentiary claims and affirm her conviction.

                                          2
indication that she accepted responsibility until she appeared at sentencing. See

United States v. Martinez-Martinez, 369 F.3d 1076, 1090 (9th Cir. 2004).

      AFFIRMED.




                                          3